      Case 3:19-cv-00418-REP-RCY Document 32 Filed 07/22/20 Page 1 of 2 PageID# 292



AO 399(01/09) Waiver of the Service ofSummons



                                     United States District Court
                                                                      for the
                                                        Eastern District of Virginia

                 UHURU BARAKA ROWE
                             Plaintiff
                                V.                                              Civil Action No. 3;19cv418
                   TRACY S. RAY, et al
                       Defendant


                                           WAIVER OF THE SERVICE OF SUMMONS


To:   UHURU BARAKA ROWE #1131545
            (Name ofthe plaintiffs attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
         I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that 1, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or ofservice.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                  06/26/2020                 ,the date when this request was sent(or 90 days if it was sent outside the
United States). If 1 fail to do so, a default judgment will be entered against me or the entity 1 represent.

Date:         07/22/2020                                                                                s/Laura Maughan
                                                                                           Signature ofthe attorney or unrepresented party

   TRACY S. RAY. T. L. BIRCKHEAD, B. PERKINS                                                              Laura Maughan
     Printed name ofparty waiving service ofsummons                                                          Printed name

                                                                                                 Office of the Attorney General
  K. CLARK. MICHELLE CARPENTER, NATASHA PERKERSON,
                                                                                                       202 North 9th Street
 C.COLEMAN,L. SHAW,L.TAYLOR,and M.BRADLEY                                                             Richmond, VA 23219
                                                                                                                Address

                                                                                                  lmaughan(^oag.state.va.us
                                                                                                            E-mail address

                                                                                                         (804)786-0030
                                                                                                          Telephone number


                                          Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver ofservice requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
         "Good cause" does not include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
          If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or ofservice.

           Ifyou waive service,then you must, within the time specified on the waiver form,serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
          Case 3:19-cv-00418-REP-RCY Document 32 Filed 07/22/20 Page 2 of 2 PageID# 293




                               COMMONWEALTH of VIRGINIA
                                             Office ofthe Attorney General
Mark R. Herring                                      Richmond 23219                                     202 N. 9'" Street
Attorney General                                                                                Richmond. Virginia 23219
                                                                                                        804 - 786 - 2071
                                                                                                   804 - 371 - 8946 TDD



                                                      July 22, 2020



          VIA HAND-DELIVERY
          Clerk, Eastern District Court
          Richmond Division
          701 East Broad Street
          Richmond, VA 23219

                   Re:    Uhuru Baraka Rowe v. Tracy S. Ray
                          Case No.: 3:19cv418


          Dear Clerk:


          Enclosed please find a Waiver of Service of Summons to be filed on behalf of all defendants in
          the above-styled case.

          If you have any questions, please do not hesitate to contact me directly at(804)786-0030.


          Thank you for your assistance.


                                                         Sincerely,

                                                         s/Laura Maughan

                                                         Laura Maughan
                                                         Assistant Attorney General
                                                         Criminal Justice and Public Safety
           Enclosure(s)
           cc:    Uhuru Baraka Rowe,#1131545
                   Greensvilie Correctional Center
                   901 Corrections Way
                   Jarratt, Virginia 23870
